Per Curiam Opinion,
The only issue here is whether Appellant, Sidney S. Lerner, may require the Workmen’s Compensation Appeal Board (Board) to open hearings on a matter previously adjudicated by the Board and argued before and finally decided by this Court where he is unable to show new evidence which was unavailable at the time of the prior hearing. Our prior decision1 constituted a final adjudication of the issues and the Board properly concluded that it had no authority to grant a rehearing.
Accordingly, we
Order
And Now, this 17th day of October, 1978, the decision of the Workmen’s Compensation Appeal Board is affirmed.

 See Lerner v. Philadelphia Psychiatric Center, 26 Pa. Commonwealth Ct. 208, 363 A.2d 873 (1976).